Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, filed 2022.07.22, have been fully considered.  Due to the amendment the rejection of claims 1-2, 6-14, 16-20 and 24 has been withdrawn. 
Claims 2-5, 9-10, 15, 18, 20-21 and 24 are cancelled.
Claims 1, 6-8, 11-14, 16-17, 19 and 22-23 remain.

Allowable Subject Matter
Claims 1, 6-8, 11-14, 16-17, 19 and 22-23 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 6-8, 11-14, 16-17, 19 and 22-23 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2020/0248569 A1 to Whittle et al., hereinafter WHITTLE, 

As to claim 1, WHITTLE discloses an airfoil vane (airfoil 24 portion of vane 12 in figs. 1-8) comprising: an outer ceramic wall (vane 12 includes aerofoil 24,224 defining a wall sown in fig. 3 as having surfaces 46, 28; the wall is generally indicated by 24) defining an airfoil section (fig. 2 shows section of airfoil 24) and a cavity extending through the airfoil section (airfoil 24 defines an interior cavity 30 that extends radially through the airfoil 24); and a jumper tube disposed in the cavity (spar 56 in cavity 30) for transferring cooling air (spar 56 of strut 14 is metallic and  may be hollow to allow flow of cooling air through the spar 56), the jumper tube including a wall (outermost surface 60), and a through-passage circumscribed by the wall (hollow region is defined by wall of 56), the wall including an interior side facing toward the through-passage (56 is hollow thus has a wall defining a passage and the wall has an interior side opposite of the exterior side indicated by 60) and an exterior side (indicated by 60 in fig. 3) facing toward the outer ceramic wall (see fig. 3 where 60 faces 48), and a thermal barrier coating (thermal barrier shield 16), but does not explicitly disclose the thermal barrier coating (16) is disposed on at least the interior side of the wall.




    PNG
    media_image1.png
    880
    682
    media_image1.png
    Greyscale


The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton  whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8/1/2022